Citation Nr: 1719023	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  09-48 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to an initial compensable rating for a right ear hearing loss disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1979 to May 1982 and from March 1984 to February 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran's increased rating claim for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's left ear hearing loss is the result of noise exposure during active military service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In light of the grant of the benefit sought on appeal, any deficiency with respect to the duty to notify or assist is moot.  
Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Veteran's service treatment records from his second period of service (i.e. from March 1984 to February 1986) are unavailable.  Given the absence of these records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Veteran contends that his current left ear hearing loss disability is the result of "firing . . . large cannons," specifically, "a 105 millimeter and a 155 millimeter howitzer" that impacted "both ears" while training during his service.  See January 2010 statement from the Veteran.  He has been awarded service connection for right ear hearing loss and tinnitus based on such reported noise-exposure.  His personnel record lists that his military occupational specialty (MOS) was "field artillery batteryman" during his first period of service, and "antitank/assaultman guided missile man" during his second, and that he was decorated with rifle marksman badge during both periods of service.    

The available service treatment records do not reflect audiometric testing results indicating that the Veteran had left ear hearing loss during service to an extent recognized as a disability for VA purposes.   Post-service however, a November 2008 VA audiological examination report reflects left ear hearing disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  Therefore, the remaining inquiry is whether the Veteran's current left ear hearing loss is related to his in-service noise exposure.

In this regard, while this case was previously remanded several times to obtain medical opinions addressing the nexus elements, the opinions obtained thereby have been inadequate, and were not entirely responsive to questions posed by the Board.  Indeed, such reports failed to adequately discuss the potential effects of noise exposure based on two periods of service, speculating at best that because the Veteran's left ear hearing loss was shown to be within normal limits during the first period of service [during which time he endured regular noise exposure in the field artillery], it would follow that his hearing would also be normal following similar noise exposure during the second period of service in performance of duties as an antitank/assaultman.  

In light of the Veteran's competent and credible assertions that his firing of howitzers during service had a detrimental effect on his hearing, that he clearly experienced acoustic trauma during both periods of service in performance of his duties as an artilleryman, that his hearing loss was noted to be present in both ears and "progressive" upon examination in November 2008, that VA has already recognized a causal link between the Veteran's right ear hearing loss and tinnitus and his in-service noise exposure, that no examiner has been able provide an adequate medical opinion addressing the etiology of the Veteran's left ear hearing loss [in pertinent part due to the fact that the Veteran's service treatment records for his most recent active duty period as a antitank/assaultman are missing], and the likely futility of any additional development, the Board resolves all doubt in the Veteran's favor and finds that left ear hearing loss was incurred during active duty service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  Consequently, service connection for left ear hearing loss is warranted.


ORDER

Service connection for left ear hearing loss is granted. 


REMAND

The Veteran has perfected an appeal for an increased rating for his right ear hearing loss disability.  By awarding service connection for left ear hearing loss, the Veteran is now service-connected for a bilateral hearing loss disability, which must be rated in first instance by the AOJ.

Accordingly, the case is REMANDED for the following action:

Upon effectuating the grant of service-connection for left  ear hearing loss, and after performing any additional development deemed necessary,  readjudicate the Veteran's increased rating claim.  If the Veteran's claim is denied, provide him and his representative with a Supplemental Statement of the Case.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


